      Case 2:99-cv-20593-HB Document 5380 Filed 12/02/20 Page 1 of 1



                 THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: DIET DRUGS (PHENTERMINE/        )
FENFLURAINE/DEXFENFLURAMINE)           )    MDL NO. 1203
PRODUCTS LIABILITY LITIGATION          )
                                       )
                                       )
SHEILA BROWN, et al. v. AMERICAN       )    CIVIL ACTION NO. 99-20593
HOME PRODUCTS CORPORATION              )
                                       )
This document relates to:              )
                                       )
DANIELLE NICHOL SZARELL                )
                                       )

                PRETRIAL ORDER NO.      9529

           AND NOW, this 2nd day of December, 2020, for the

reasons set forth in the accompanying Memorandum, it is hereby

ORDERED that Danielle Nichol Szarell’s combined “Motion for

Summary Judgement” [sic] and “Plaintiff Motion for Filing Costs

Waived,” is DENIED IN PART, and DENIED AS MOOT IN PART.

Danielle Nichol Szarell’s Motion for Summary Judgement [sic] is

DENIED.   Danielle Nichol Szarell’s Plaintiff Motion for Filing

Costs Waived is DENIED as moot.

                                       BY THE COURT:


                                       /s/ Harvey Bartle III
                                       Harvey Bartle, III, U.S.D.J.
